Exhibit 10.23

FORM OF

PLUM CREEK STOCK INCENTIVE PLAN DIRECTOR AWARD AGREEMENT

AGREEMENT made as of the         _ day of February 200    , between Plum Creek
Timber Company, Inc., a Delaware corporation (the “Company”), and [Name of
Director], a member of the board of directors of the Company (“Director”). Terms
used herein, unless otherwise defined herein, shall have the meanings ascribed
to them in the Amended and Restated Plum Creek Timber Company, Inc. Stock
Incentive Plan, as the same may be amended from time to time (as amended, the
“Plan”). To carry out the purposes of the Plan by affording Director the
opportunity to acquire shares of common stock, par value $.01 per share, of the
Company (the “Stock”) and to receive certain other benefits under the Plan, and
in consideration of the mutual agreements and other matters set forth herein and
in the Plan, the Company and Director hereby agree as follows:

A.    Stock Award.

1.    Grant of Stock. The Company hereby grants to Director a total of
two-thousand (2,000) shares of stock (the “Stock”), on the terms and conditions
set forth herein and in Section 6 of the Plan, which Plan is incorporated herein
by reference as a part of this Agreement.

2.    Transfer of Stock. Director may not sell, hypothecate, assign, transfer or
otherwise dispose of the Stock to any other person during the period of time
beginning on the date hereof and ending six (6) calendar months from the date of
grant (the “Restricted Period”), except for transfers effected by will or the
laws of descent and distribution, or pursuant to a “qualified domestic relations
order” as defined by the Code. Any attempted transfer, assignment, pledge,
hypothecation or other disposition of any shares of the Stock during the
Restricted Period, or any levy of any attachment or similar process upon any
shares of the Stock during the Restricted Period, shall be null and void. Upon
and following the completion of the Restricted Period, the Stock shall be fully
transferable except as provided below in Section B.2.

3.    Termination of Service.

Except as provided in Section 9 of the Plan with respect to terminations by
reason of death or Total Disability or within one year of a Change in Control,
if Director’s service to the Company is terminated at any time before the end of
the Restricted Period (voluntarily or involuntarily), the prohibition on
transfer described in Section 2 hereof shall remain in effect until the end of
the Restricted Period notwithstanding such termination of service.

4.    Dividends and Voting of Stock. From and after the date hereof, Director
shall earn and be paid dividends on the shares of the Stock at the same time,
and in the same amount, as any other holder of the Company’s common stock, and
Director shall also enjoy the right to vote shares of the Stock along with other
holders of record of the Company’s voting stock.

B.    Miscellaneous.

1.    Taxes. Director hereby acknowledges and agrees that Director is
responsible for any applicable federal, state and local income taxes due in
connection with the Stock and any and all dividends paid with respect to the
Stock, and the Company shall not be obligated to make any payment for any such
taxes to Director, the Internal Revenue Service or any other taxing authority.

 

1



--------------------------------------------------------------------------------

2.    Securities Law Matters. Director agrees that the shares of Stock will not
be sold or otherwise disposed of in any manner that would constitute a violation
of any applicable securities laws, whether federal, or state. Director also
agrees (a) that any certificates representing the shares of Stock acquired
hereunder may bear such legend or legends as the Company deems appropriate in
order to assure compliance with applicable securities laws, (b) that the Company
may refuse to register the transfer of the shares of Stock acquired hereunder on
the stock transfer records of the Company if such proposed transfer would, in
the opinion of counsel satisfactory to the Company, constitute a violation of
any applicable securities law and (c) that the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the shares of Stock acquired hereunder.

3.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Director.

4.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Washington.

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be duly
executed by its officer thereunto duly authorized, and Director has executed
this Award Agreement, all as of the day and year first above written.

Plum Creek Timber Company, Inc.

 

By:  

 

 

Barbara L. Crowe

Vice President, Human Resources

 

Director Signature:  

 

  [Name of Director]

 

2